         Case 1:04-cv-01173-PLF Document 300 Filed 12/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
ESTATE OF ESTHER KLIEMAN, et al.,   )
                                    )
                        Plaintiffs, )                         Civil Action No. 04-1173 (PLF)
                                    )
            v.                      )
                                    )
THE PALESTINIAN AUTHORITY, et al., )
                                    )
                        Defendants. )
___________________________________ )

                       ORDER ON JURISDICTIONAL DISCOVERY

       THIS MATTER having come before the Court pursuant to the Court’s December 2, 2020

Order (D.E. 298) permitting jurisdictional discovery pursuant to the Promoting Security and

Justice for Victims of Terrorism Act of 2019 (PSJVTA), Pub. L. No. 116-94, div. J, tit. IX, §

903, 133 Stat. 3082-3085, and the Parties’ Joint Status Report dated December 18, 2020 (D.E.

299), and pursuant to the Court’s Minute Order of December 18, 2020, and the Court having

been otherwise duly advised,

       IT IS HEREBY ORDERED that:

       1.      The Plaintiffs will issue their initial written discovery to the Defendants within 21

days of the Court’s entry of this Order.

       2.      Defendants will provide written responses within 30 days thereafter, subject to the

following: (a) Defendants reserve all objections to Plaintiffs’ specific written discovery requests;

and (b) Defendants may require additional time beyond 30 days to respond to Plaintiffs’ written

discovery requests, particularly in light of the COVID-19 health crisis, and thus reserve the right

to seek reasonable extensions of time to respond.
          Case 1:04-cv-01173-PLF Document 300 Filed 12/31/20 Page 2 of 2




        3.      Plaintiffs and Defendants reserve their respective positions as stated in their Joint

Status Report (D.E. 299) with respect to (a) additional written discovery requests by Plaintiffs,

beyond those stated in paragraph 1 hereof, (b) depositions, and (c) reciprocal jurisdictional

discovery by Defendants. Nothing in this Order shall be deemed to deny any party their rights to

object to specific discovery, but instead expressly confirms the parties’ reservation of all of their

rights to object.

        4.      The parties shall have the later of until September 30, 2021 or nine months from

the entry of this Order to complete jurisdictional discovery to the extent allowed by the Court’s

December 2, 2020 Order, and as set forth above. However, the Court recognizes that additional

time may be needed to conduct the discovery due to the potential need to obtain information

from third parties and out of country sources and in recognition of the continuing delays arising

from the COVID-19 health crisis and potential Hague Convention requests, and therefore, the

parties may come back to the Court and request additional time to complete the jurisdictional

discovery.

        5.      The parties will update the Court 90 days after the entry of this Order on the

progress of the jurisdictional discovery, and every 90 days thereafter.

SO ORDERED:

December ___, 2020
                                       ______________________________
                                       Hon. Judge Paul Friedman
                                       United States District Judge
                                       District of Columbia




                                                  2
